In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐8003 
MOTOROLA MOBILITY LLC, 
                                                   Plaintiff‐Appellant, 

                                   v. 

AU OPTRONICS CORP., et al., 
                                                Defendants‐Appellees. 
                      ____________________ 
                                     
          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
              No. 9 C 6610 — Joan B. Gottschall, Judge. 
                      ____________________ 

 ARGUED NOVEMBER 13, 2014 — DECIDED NOVEMBER 26, 2014 
                 ____________________ 
  Before POSNER, KANNE, and ROVNER, Circuit Judges. 
   POSNER,  Circuit  Judge.  Back  in  March  we  granted  the 
plaintiff’s unopposed petition for leave to take an interlocu‐
tory  appeal  pursuant  to  28  U.S.C.  §  1292(b)  from  an  order 
granting  partial  summary  judgment  in  favor  of  the  defend‐
ants (which include Samsung, Sanyo, and  several other for‐
eign  companies  besides  AU  Optronics),  thereby  extinguish‐
ing  most  of  the  plaintiff’s  case.  The  district  judge  certified 
the  order  for  an  immediate  appeal.  We  agreed  to  hear  the 
appeal,  and  without  asking  for  further  briefing  or  oral  ar‐
2                                                      No. 14‐8003 


gument  affirmed  the  district  court’s  decision  in  an  opinion, 
reported at 746 F.3d 842 (7th Cir. 2014), that we later vacat‐
ed,  ordering  rehearing  and  directing  further  briefing  and 
oral argument, now complete. We have also granted several 
requests for permission to file amicus curiae briefs, including 
a  brief  from  the  Department  of  Justice  and  briefs  from  for‐
eign countries worried about the implications of Motorola’s 
suit for their own competition policies. 
    Motorola, the plaintiff‐appellant, and its ten foreign sub‐
sidiaries, buy liquid‐crystal display (LCD) panels and incor‐
porate  them  into  cellphones  manufactured  by  Motorola  or 
the  subsidiaries.  The  suit  accuses  foreign  manufacturers  of 
the  panels  of  having  violated  section  1  of  the  Sherman  Act, 
15 U.S.C. § 1, by agreeing with each other on the prices they 
would  charge  for  the  panels.  Those  manufacturers  are  the 
defendants‐appellees. 
    This appeal does not concern all the allegedly price‐fixed 
LCD panels. (We’ll drop “allegedly” and “alleged,” for sim‐
plicity,  and  assume  that  the  panels  were  indeed  price‐
fixed—a  plausible  assumption  since  defendant  AU  Optron‐
ics has been convicted of participating in a criminal conspir‐
acy  to  fix  the  price  of  panel  components  of  the  cellphones 
manufactured  by  Motorola’s  foreign  subsidiaries.  United 
States v. Hsiung, 758 F.3d 1074 (9th Cir. 2014).) About 1 per‐
cent of the panels sold by the defendants to Motorola and its 
subsidiaries  were  bought  by,  and  delivered  to,  Motorola  in 
the  United  States  for  assembly  here  into  cellphones;  to  the 
extent that the prices of the panels sold to Motorola had been 
elevated by collusive pricing by the manufacturers, Motorola 
has  a  solid  claim  under  section  1  of  the  Sherman  Act.  The 
other  99  percent  of  the  cartelized  components,  however, 
No. 14‐8003                                                          3 


were bought and paid for by, and delivered to, foreign sub‐
sidiaries  (mainly  Chinese  and  Singaporean)  of  Motorola. 
Forty‐two percent of the panels were bought by the subsidi‐
aries and incorporated by them into cellphones that the sub‐
sidiaries  then  sold  to  and  shipped  to  Motorola  for  resale  in 
the  United  States.  Motorola  did  none  of  the  manufacturing 
or assembly of these phones. The sale of the panels to these 
subsidiaries is the focus of this appeal. 
   Another  57  percent  of  the  panels,  also  bought  by 
Motorola’s foreign subsidiaries, were incorporated into cell‐
phones abroad and sold abroad. As neither those cellphones 
nor  their  panel  components  entered  the  United  States,  they 
never  became  a  part  of  domestic  U.S.  commerce,  see  15 
U.S.C. § 6a, and so, as we’re about to see, can’t possibly sup‐
port a Sherman Act claim. 
     Motorola says that it “purchased over $5 billion worth of 
LCD  panels  from  cartel  members  [i.e.,  the  defendants]  for 
use in its mobile devices.” That’s a critical misstatement. All 
but 1 percent of the purchases were made by Motorola’s for‐
eign subsidiaries. The subsidiaries are not Motorola; they are 
owned by Motorola. Motorola and its subsidiaries do not, as 
it  argues  in  its  opening  brief,  function  “as  a  ‘single  enter‐
prise.’” And from this we can begin to see the oddity of this 
case. If a firm is injured by unlawful acts of other firms, the 
firm may have a cause of action against the injurers but the 
firm’s owner does not. The victims of the price fixing of LCD 
panels were Motorola’s foreign subsidiaries. Motorola itself, 
along with U.S. purchasers of cellphones incorporating those 
panels, were at most derivative victims. 
    The district judge ruled that Motorola’s suit, insofar as it 
relates to the 99 percent of panels purchased by the foreign 
4                                                          No. 14‐8003 


subsidiaries, is barred by 15 U.S.C. §§ 6a(1)(A), (2), which are 
sections  of  the  Foreign  Trade  Antitrust  Improvements  Act, 
15 U.S.C. § 6a. That act that has been interpreted, for reasons 
of  international  comity  (that  is,  good  relations  among  na‐
tions), to limit the extraterritorial application of U.S. antitrust 
law. Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law: 
An  Analysis  of  Antitrust  Principles  and  Their  Application 
¶ 273c2 (3d ed. 2006). Sections 6a(1)(A) and (2) provide that 
the Sherman Act “shall not apply to conduct involving trade 
or commerce (other than import trade or import commerce) 
with  foreign  nations  unless  …  such  conduct  has  a  direct, 
substantial, and reasonably foreseeable effect … on trade or 
commerce which is not trade or commerce with foreign na‐
tions,  or  on  import  trade  or  import  commerce  with  foreign 
nations,”  and  also,  in  either  case,  unless  the  “effect  [on  im‐
port trade or domestic commerce] gives rise to a claim” un‐
der federal antitrust law. See, e.g., F. Hoffmann‐La Roche Ltd. 
v.  Empagran  S.A.,  542  U.S.  155,  161–62  (2004);  Minn‐Chem, 
Inc.  v.  Agrium,  Inc.,  683  F.3d  845,  853–54  (7th  Cir.  2012)  (en 
banc). 
   It  is  essential  to  understand  that  these  are  two  require‐
ments.  There  must  be  a  direct,  substantial,  and  reasonably 
foreseeable effect on U.S. domestic commerce—the domestic 
American  economy,  in  other  words—and  the  effect  must 
give rise to a federal antitrust claim. The first requirement, if 
proved,  establishes  that  there  is  an  antitrust  violation;  the 
second determines who may bring a suit based on it. 
   Had  the  defendants  conspired  to  sell  LCD  panels  to 
Motorola in the United States at inflated prices, they would 
be subject to the Sherman Act because of the exception in the 
Foreign  Trade  Antitrust  Improvements  Act  for  importing. 
No. 14‐8003                                                           5 


That  is  the  1  percent,  which  is  not  involved  in  the  appeal. 
Regarding the 42 percent, Motorola is wrong to argue that it 
is  import  commerce.  It  was  Motorola,  rather  than  the  de‐
fendants,  that  imported  these  panels  into  the  United  States, 
as components of the cellphones that its foreign subsidiaries 
manufactured  abroad  and  sold  and  shipped  to  it.  So  it  first 
must  show  that  the  defendants’  price  fixing  of  the  panels 
that  they  sold  abroad  and  that  became  components  of  cell‐
phones also made abroad but imported by Motorola into the 
United States had “a direct, substantial, and reasonably fore‐
seeable  effect”  on  commerce  within  the  United  States.  The 
panels—57 percent of the total—that never entered the Unit‐
ed States neither affected domestic U.S. commerce nor gave 
rise to a cause of action under the Sherman Act. 
    If the prices of the  components  were indeed fixed, there 
would be an effect on domestic U.S. commerce. And that ef‐
fect would be foreseeable (because the defendants knew that 
Motorola’s  foreign  subsidiaries  intended  to  incorporate 
some of the panels into products that Motorola would resell 
in the United States), could be substantial, and might well be 
direct rather than “remote,” the term we used in Minn‐Chem, 
Inc.  v.  Agrium,  Inc.,  supra,  683  F.3d  at  856–57,  to  denote  ef‐
fects that the statutory requirement of directness excludes. 
     The price fixers had, it is true, been selling the panels not 
in  the  United  States  but  abroad,  to  foreign  companies  (the 
Motorola  subsidiaries)  that  incorporated  them  into  cell‐
phones  that  the  foreign  companies  then  exported  to  the 
United  States  for  resale  by  the  parent  company,  Motorola. 
The effect of fixing the price of a component on the price of 
the  final  product  was  therefore  less  direct  than  the  conduct 
in Minn‐Chem, where “foreign sellers allegedly created a car‐
6                                                       No. 14‐8003 


tel, took steps outside the United States to drive the price up 
of  a  product  that  is  wanted  in  the  United  States,  and  then 
(after succeeding in doing so) sold that product to U.S. custom‐
ers.”  Id.  at  860  (emphasis  added).  But  at  the  same  time  the 
facts of this case are not equivalent to what we said in Minn‐
Chem would definitely block liability under the Sherman Act: 
the  “situation  in  which  action  in  a  foreign  country  filters 
through many layers and finally causes a few ripples in the 
United  States.”  Id.  In  this  case  components  were  sold  by 
their manufacturers to the foreign subsidiaries, which incor‐
porated them into the finished product and sold the finished 
product  to  Motorola  for  resale  in  the  United  States.  This 
doesn’t seem like “many layers,” resulting in just “a few rip‐
ples” in the United States cellphone market, though, as we’ll 
see, the ripple effect probably was modest. We’ll assume that 
the requirement of a direct, substantial, and reasonably fore‐
seeable effect on domestic commerce has been satisfied, as in 
Minn‐Chem  and  Lotes  Co.  v.  Hon  Hai  Precision  Industry  Co., 
753 F.3d 395, 409–13 (2d Cir. 2014). 
   What  trips  up  Motorola’s  suit  is  the  statutory  require‐
ment that the effect of anticompetitive conduct on domestic 
U.S.  commerce  give  rise  to  an  antitrust  cause  of  action.  15 
U.S.C. § 6a(2). The conduct increased the cost to Motorola of 
the  cellphones  that  it  bought  from  its  foreign  subsidiaries, 
but  the  cartel‐engendered  price  increase  in  the  components 
and  in  the  price  of  cellphones  that  incorporated  them  oc‐
curred entirely in foreign commerce. 
    We have both direct purchasers—Motorola’s foreign sub‐
sidiaries—from  the  price  fixers,  and  two  tiers  of  indirect 
purchasers:  Motorola,  insofar  as  the  foreign  subsidiaries 
passed on some or all of the increased cost of components to 
No. 14‐8003                                                            7 


Motorola,  and  Motorola’s  cellphone  customers,  insofar  as 
Motorola  raised  the  resale  price  of  its  cellphones  in  an  at‐
tempt to offload the damage to it from the price fixing to its 
customers.  According  to  Motorola’s  damages  expert,  B. 
Douglas  Bernheim,  the  company  raised  the  price  of  its  cell‐
phones in the United States by more than the increased price 
charged  to  it  by  its  foreign  subsidiaries.  We  have  no  infor‐
mation about whether Motorola lost customers as a result—
it may not have, if other cellphone sellers raised their prices 
as well. Perhaps because Motorola may actually have profit‐
ed from the price fixing of the LCD panels, it has waived any 
claim that the price fixing affected the price that Motorola’s 
foreign  subsidiaries  charged,  or  were  told  by  Motorola  to 
charge, for the cellphones that they sold their parent. (We’ll 
come back to the issue of waiver.) 
     Whether  or  not  Motorola  was  harmed  indirectly,  the 
immediate victims of the price fixing were its foreign subsid‐
iaries,  see F. Hoffmann‐La Roche  Ltd. v.  Empagran  S.A.,  supra, 
542  U.S.  at  173–75,  and  as  we  said  in  the  Minn‐Chem  case, 
“U.S.  antitrust  laws  are  not  to  be  used  for  injury  to  foreign 
customers,” 683 F.3d at 858. Motorola’s subsidiaries are gov‐
erned by the laws of the countries in which they are incorpo‐
rated and operate; and “a corporation is not entitled to estab‐
lish  and  use  its  affiliates’  separate  legal  existence  for  some 
purposes,  yet  have  their  separate  corporate  existence  disre‐
garded for its own benefit against third parties.” Disenos Ar‐
tisticos  E  Industriales,  S.A.  v.  Costco  Wholesale  Corp.,  97  F.3d 
377,  380  (9th  Cir.  1996).  For  example,  although  for  antitrust 
purposes  Motorola  contends  that  it  and  its  subsidiaries  are 
one (the “it” we referred to earlier), for tax purposes its sub‐
sidiaries are distinct entities paying foreign rather than U.S. 
taxes. 
8                                                        No. 14‐8003 


    Distinct in  uno, distinct  in  omnibus. Having submitted to 
foreign law, the subsidiaries must seek relief for restraints of 
trade under the law either of the countries in which they are 
incorporated  or  do  business  or  the  countries  in  which  their 
victimizers  are  incorporated  or  do  business.  The  parent  has 
no right to seek relief on their behalf in the United States. 
    Derivative injury rarely gives  rise to a claim  under anti‐
trust law, for example by an owner or employee of, or an in‐
vestor in, a company that was the target of, and was injured 
by, an antitrust violation. Mid‐State Fertilizer Co. v. Exchange 
National  Bank  of  Chicago,  877  F.2d  1333,  1335–36  (7th  Cir. 
1989);  see  generally  Brunswick  Corp.  v.  Pueblo  Bowl‐O‐Mat, 
429 U.S. 477 (1977). Those derivative victims are said to lack 
“antitrust  standing.”  Often,  as  in  the  example  just  given, 
their claims would be redundant, because if the direct victim 
received  full  compensation  there  would  be  no  injury  to  the 
owner, employee, or investor—he or it would probably be as 
well  off  as  if  the  antitrust  violation  had  never  occurred.  If 
Motorola’s  foreign  subsidiaries  have  been  injured  by  viola‐
tions of the antitrust laws of the countries in which they are 
domiciled,  they  have  remedies;  if  the  remedies  are  inade‐
quate,  or  if  the  countries  don’t  have  or  don’t  enforce  anti‐
trust laws, these are consequences that Motorola committed 
to  accept  by  deciding  to  create  subsidiaries  that  would  be 
governed by the laws of those countries. (An important, and 
highly  relevant,  application  of  the  concept  of  “antitrust 
standing”  is  the  indirect‐purchaser  doctrine  of  the  Illinois 
Brick case, discussed below.) 
    No  doubt  Motorola  thinks  U.S.  antitrust  remedies  more 
fearsome than those available to its foreign subsidiaries un‐
der  foreign  laws.  But  that’s  just  to  say  that  Motorola  is  as‐
serting  a right to forum shop.  Should some foreign country 
No. 14‐8003                                                               9 


in which one of its subsidiaries operates have stronger anti‐
trust remedies than the United States does, Motorola would 
tell  that  subsidiary  to  sue  under  the  antitrust  law  of  that 
country. 
     A related flaw in Motorola’s case is its collision with the 
indirect‐purchaser doctrine of Illinois Brick Co. v. Illinois, 431 
U.S.  720  (1977),  which  forbids  a  customer  of  the  purchaser 
who paid a cartel price to sue the cartelist, even if his seller—
the  direct  purchaser  from  the  cartelist—passed  on  to  him 
some  or  even  all  of  the  cartel’s  elevated  price.  Motorola’s 
subsidiaries  were  the  direct  purchasers  of  the  price‐fixed 
LCD panels, Motorola and its customers indirect purchasers 
of  the  panels.  Confusingly, at  the oral argument Motorola’s 
able counsel stated his approval of the Illinois Brick doctrine, 
yet Motorola’s briefs assert, albeit without any basis that we 
can see, that the Foreign Trade Antitrust Improvements Act, 
because  it  does  not  mention  Illinois  Brick  (or  the  indirect‐
purchaser doctrine, announced in that case), is not subject to 
it. 
    Because  it  is  difficult  to  assess  the  impact  of  a  price  in‐
crease  at  one  level  of  distribution  on  prices  and  profits  at  a 
subsequent  level,  and  thus  to  apportion  damages  between 
direct  and  indirect  (i.e.,  subsequent)  purchasers  (here,  be‐
tween  Motorola’s  subsidiaries,  Motorola  the  parent,  and 
Motorola’s cellphone customers), the indirect‐purchaser doc‐
trine  cuts  off  analysis  at  the  first  level.  This  may  result  in  a 
windfall for the direct purchaser, but preserves the deterrent 
effect  of  antitrust  damages  liability  while  eliding  complex 
issues  of  apportionment.  In  this  case  the  first  sale  was  to  a 
foreign subsidiary of Motorola that could sue the price fixers 
under the law of the country of which the subsidiary was a 
10                                                        No. 14‐8003 


citizen,  or  the  law  of the  countries  of  which  the  price  fixers 
were  citizens  (or  a  country  of  which  a  particular  price  fixer 
that  the  subsidiary  decided  to  sue  was  a  citizen).  Motorola, 
the  American  parent,  the  harm  to  which  from  the  price  fix‐
ing  would  be  so  difficult  to  estimate,  could  not  sue  under 
federal antitrust law. 
     Speaking  of  that  difficulty  of  estimating  harm  to 
Motorola,  we point out that  although  this suit is  more  than 
five years old there is a remarkable dearth of evidence from 
which  to  infer  actual  harm  to  Motorola.  Its  briefs  lack  the 
numbers one would need to infer, let alone to quantify, such 
harm.  But  the  report  of  Motorola’s  expert  witness  on  dam‐
ages,  B.  Douglas  Bernheim,  provides  a  basis  for  informed 
speculation. Suppose hypothetically that a cellphone costs a 
Motorola  foreign  subsidiary  $100  to  manufacture,  and  the 
subsidiary  sells  it to  Motorola for  $120 to  cover  the costs  of 
assembling  the  components  that  go  to  make  up  the  cell‐
phone,  and  of  shipment.  Motorola  in  turn  resells  the  cell‐
phone  to  American  consumers  for  $150.  One  of  the  compo‐
nents costs the subsidiary $10 (10 percent of the total cost of 
the cellphone—this appears to be an approximately accurate 
estimate for the LCD panels installed in the cellphones). The 
manufacturers of that component form a cartel and raise the 
price  to  $12,  a  20  percent  increase.  Now  the  cost  of  making 
the  cellphone  is  $102,  and  to  reflect  this  cost  increase 
Motorola could be expected to direct the subsidiary to raise 
its  price  to  Motorola  from  $120  to,  say,  $122.  What  would 
Motorola  do  next?  It  would  like  to  maintain  its  profit  mar‐
gin,  and  so  we  might  expect  it  to  raise  its  resale  price—the 
price of its cellphones to the American consumer—from $150 
to  $152. That would  be only a 1.33 percent  increase. Would 
Motorola  lose sales  and  therefore  profits? Who knows? The 
No. 14‐8003                                                          11 


price  increase  is  tiny,  and  competitors  might  think  it  more 
profitable  to  match  it  than  to  undercut  it;  they  might  think 
their  sales  would  not  fall  appreciably  and  that  their  profit 
margins would be slightly higher. This would be an example 
of tacit collusion, which is not an antitrust violation. 
   It  is  uncertainties  like  these  that  confirm  the  wisdom  of 
the indirect‐purchaser doctrine of Illinois Brick. 
    Motorola  claims  that  it  told  the  subsidiaries  how  much 
they could pay the cartel sellers for the panels—that its sub‐
sidiaries  “issued  purchase  orders  at  the  price  and  quantity 
determined  by  Motorola  in  the  United  States”  and  that 
therefore  Motorola  was  the  real  buyer  of  the  panels  and  so 
the  panels  were  really  imported  directly  into  the  United 
States  rather  than  being  sold  abroad  to  the  subsidiaries.  In 
other words, Motorola is pretending that its foreign subsidi‐
aries  are  divisions  rather  than  subsidiaries.  But  Motorola 
can’t  just  ignore  its  corporate  structure  whenever  it’s  in  its 
interests to do so. Motorola’s foreign subsidiaries, the direct 
purchasers from the makers of the panels, are legally distinct 
foreign  entities  and  Motorola  cannot  impute  to  itself  the 
harm suffered by them. 
    Motorola  insists  that  it  was  the  “target”  of  the  price  fix‐
ers—that  they  “integrated  themselves  into  the  design  of 
Motorola’s  U.S.  products,  and  intentionally  manipulated 
Motorola’s  price  negotiations  by  illegally  exchanging 
Motorola‐specific information.” But this is just inflated rhet‐
oric used to describe, what is obvious, that firms engaged in 
the price fixing of a component are critically interested in the 
market demand for the finished product—knowledge of that 
demand  is  essential  to  deciding  on  the  optimal  price  of  the 
component.  If the  price fixers are  too greedy and fix a very 
12                                                        No. 14‐8003 


high  price  for  the  component,  this  may  result  in  so  high  a 
price  for  the  finished  product  that  the  sales  of  that  product 
will  fall  and  with  it  the  purchases  of  the  component  and 
quite possibly the profits of the price fixers. 
    Motorola’s  “target”  theory  of  antitrust  liability  would 
nullify the doctrine of Illinois Brick, for we’ve just seen that in 
deciding  how  much  to  charge  the  direct  purchaser  a  cartel 
would always want to estimate the price at which the direct 
purchaser would resell in order to capture some or all of the 
resale  profits.  There  is  nothing  unusual  about  firms’  trying 
to pass on cost increases to their buyers; the buyers are hurt 
but as long as Illinois Brick is the law their hurt doesn’t give 
them  an  antitrust  case  of  action.  Thus  in  asking  us  not  to 
“ignore  the  injuries  defendants  knowingly  caused  to 
Motorola’s  U.S.  business  through  their  deliveries  abroad,” 
Motorola  ignores  the  fact  that  a  cartel  almost  always  know‐
ingly causes injury to indirect purchasers, yet those purchas‐
ers  are barred  from  suit  by  Illinois  Brick  and  the  doctrine  of 
antitrust standing that the rule of that case instantiates. 
    It’s true that the opinion in Illinois Brick states that a “sit‐
uation in which market forces have been superseded and the 
pass‐on defense might be permitted is where the direct pur‐
chaser is owned or controlled by its customer.” Id. at 736 n. 
16. But “might be” is not “is,” and the distinction is signifi‐
cant  in  this  case.  Although  Motorola,  the  “customer,”  owns 
its foreign subsidiaries—the “direct purchasers” of the com‐
ponents—they are incorporated under and regulated by for‐
eign law. What remedies they may have, if they overpay for 
inputs that they buy abroad, are determined not by U.S. anti‐
trust law but by the law of the countries in which the subsid‐
iaries  are  incorporated  and  are  therefore  citizens  of,  or  the 
No. 14‐8003                                                          13 


countries in which the price fixers they bought from operate, 
or the countries in which the purchases were made. And that 
is quite apart from Illinois Brick or other sources of U.S. anti‐
trust law 
     But supposing this is wrong and Motorola is correct that 
it  and  its  subsidiaries  “are  one”,  there  was  no  sale  by  the 
subsidiaries  to  Motorola.  Instead  the  component  manufac‐
turers (the price fixers) sold components to “the one,” which 
assembled them into cellphones, and “the one” sold the cell‐
phones  to  U.S.  consumers.  The  sales  to  consumers  would 
therefore  have  been  the  first  sales  in  the  United  States—the 
first  in  domestic  commerce,  since  “the  one”  bought  the 
price‐fixed components  abroad.  Remember that the Foreign 
Trade Antitrust Improvements Act requires that the effect of 
an  anticompetitive  practice  on  domestic  U.S.  commerce 
must, to be subject to the Sherman Act, give rise to an anti‐
trust  cause  of  action.  ”The  one”  (Motorola  and  its  foreign 
subsidiaries conceived of as a single entity) would have been 
injured abroad  when  “it” purchased  the price‐fixed compo‐
nents. 
     Motorola makes a last attempt to wiggle out from under 
Illinois Brick by arguing that there should be an exception to 
the indirect‐purchaser doctrine for any case in which apply‐
ing  the  doctrine  would  prevent  any  American  company 
from  suing.  But  Motorola  insists  that  it  dictates  the  price  at 
which it buys cellphones from its subsidiaries, and it would 
be odd to think that Motorola could obtain antitrust damag‐
es on the basis of its own pricing decisions. 
    In  any  event  Motorola  waived  in  the  district  court  any 
argument that it could base damages on the effect of the car‐
tel’s  pricing  of  components  on  the  cost  to  Motorola  of  cell‐
14                                                        No. 14‐8003 


phones incorporating those components. It argued only that 
its  foreign  subsidiaries  overpaid  for  the  LCD  panels.  How 
the  overcharge  may  have  affected  Motorola’s  cellphone 
business  because  of  the  component  price  fixing  was  a  path 
that Motorola stepped off of after the pleadings. Its complaint 
alleged  that  it  paid  more  for  cellphones  that  it  purchased 
from its subsidiaries, but it then dropped the point in favor 
of  arguing  (as  it  did  for  example  in  a  brief  opposing  sum‐
mary judgment) that “this ‘effect’—the approval of a single, 
artificially‐inflated  LCD  panel  price  in  the  United  States—
proximately caused all of Motorola’s damages, because that 
same  artificially‐inflated  price  applied  wherever  and  when‐
ever a Motorola facility placed a purchase order and paid for 
a  panel.”  But  Motorola’s  damages  expert,  Bernheim,  dis‐
cussed  only  the  damages  that  Motorola’s  foreign  subsidiar‐
ies  incurred  from  having  to  overpay  for  LCD  panels.  He 
made no attempt to estimate the increase in the price paid by 
Motorola  for  finished  cellphones.  Motorola  even  refused  to 
respond to one of the defendants’ requests for an admission 
by saying: “Motorola is not basing its claims on the purchase 
of finished LCD Products [i.e., cellphones].” 
    There  is  still  more  that  is  wrong  with  Motorola’s  case. 
Nothing  is  more  common  nowadays  than  for  products  im‐
ported  to  the  United  States  to  include  components  that  the 
producers bought  from foreign manufacturers. See Gregory 
Tassey, “Competing in Advanced Manufacturing: The Need 
for  Improved  Growth  Models  and  Policies,”  Journal  of  Eco‐
nomic  Perspectives,  vol.  28,  no.  1,  Winter  2014,  p.  27,  31–35; 
Dick K. Nanto, “Globalized Supply Chains and U.S. Policy,” 
Congressional  Research  Service  (Jan.  27,  2010),  http://assets.
opencrs.com/rpts/R40167_20100127.pdf.  Even  Motorola 
acknowledges  “that  a  substantial  percentage  of  U.S.  manu‐
No. 14‐8003                                                         15 


facturers utilize global supply chains and foreign subsidiar‐
ies  to  effectively  compete  in  the  global  economy.”  Some  of 
those foreign manufacturers are located in countries that do 
not  have  or,  more  commonly,  do  not  enforce  antitrust  laws 
consistently or uniformly, or whose antitrust laws are more 
lenient than ours, especially when it comes to remedies, no‐
tably punitive damages (such as the treble‐damages antitrust 
remedy authorized by section 4 of the Clayton Act, 15 U.S.C. 
§  15).  As  a  result,  the  prices  of  many  products  exported  to 
the  United  States  doubtless  are  elevated  to  some  extent  by 
price fixing or other anticompetitive acts that would be for‐
bidden  by  the  Sherman  Act  if  committed  in  the  United 
States.  Motorola  argues  that  “the  district  court’s  ruling 
would allow foreign cartelists to come to the United States” 
and “unfairly overcharge U.S. manufacturers.” Not true; the 
defendants did not sell in the United States and, if they were 
overcharging,  they  were  overcharging  other  foreign  manu‐
facturers—the Motorola subsidiaries. 
    The Supreme Court has warned that rampant extraterri‐
torial application of U.S. law “creates a serious risk of inter‐
ference with a foreign nation’s ability independently to regu‐
late its own commercial affairs.” F. Hoffmann‐La Roche Ltd. v. 
Empagran S.A., supra, 542 U.S. at 165. The Foreign Trade An‐
titrust  Improvements  Act  has  been  interpreted  to  prevent 
such “unreasonable interference with the sovereign authori‐
ty  of  other  nations.”  Id.  at  164.  The  position  for  which 
Motorola  contends  would  if  adopted  enormously  increase 
the  global  reach  of  the  Sherman  Act,  creating  friction  with 
many  foreign  countries  and  “resent[ment  at]  the  apparent 
effort  of  the  United  States  to  act  as  the  world’s  competition 
police  officer,”  a  primary  concern  motivating  the  Foreign 
Trade Antitrust Improvements Act. United Phosphorus, Ltd. v. 
16                                                      No. 14‐8003 


Angus  Chemical  Co.,  322  F.3d  942,  960–62  (7th  Cir.  2003)  (en 
banc)  (dissenting  opinion),  overruled  on  other  grounds  by 
Minn‐Chem,  Inc.  v.  Agrium,  Inc.,  supra.  It  is  a  concern  to 
which  Motorola  is—albeit  for  understandable  financial  rea‐
sons—oblivious. 
     Motorola’s  foreign  subsidiaries  were  injured  in  foreign 
commerce—in  dealings  with  other  foreign  companies—and 
to  give Motorola rights to take the  place of its foreign com‐
panies  and  sue  on  their  behalf  under  U.S.  antitrust  law 
would be an unjustified interference with the right of foreign 
nations to regulate their own economies. The foreign subsid‐
iaries  can  sue  under  foreign  law—are  we  to  presume  the  in‐
adequacy  of  the  antitrust  laws  of  our  foreign  allies?  Would 
such a presumption be consistent with international comity, 
or more concretely with good relations with allied nations in 
a  world  in  turmoil?  To  quote  from  the  Empagran  opinion 
again,  “Why  should  American  law  supplant,  for  example, 
Canada’s  or  Great  Britain’s  or  Japan’s  own  determination 
about  how  best  to  protect  Canadian  or  British  or  Japanese 
customers from  anticompetitive  conduct engaged in  signifi‐
cant part by Canadian or British or Japanese or other foreign 
companies?” 542 U.S. at 165.  
    So Motorola’s suit has no merit, but it remains to note the 
amicus curiae brief filed by the Justice Department with en‐
dorsements by officials from the FTC, the State Department, 
and the Department of Commerce. Although an earlier such 
brief had urged us to vacate our original decision (which we 
did), and we assumed the Department wanted us to reverse 
the district court’s grant of partial summary judgment in fa‐
vor of the defendants, there is no such contention in its pre‐
sent brief. It asks us only to “hold that the conspiracy to fix 
No. 14‐8003                                                           17 


the  price  of  LCD  panels  had  a  direct,  substantial,  and  rea‐
sonably  foreseeable  effect  on  U.S.  import  and  domestic 
commerce  in  cellphones  incorporating  these  panels.”  The 
brief  argues  that  the  criminal  and  injunctive  provisions  of 
the Sherman Act, which of course are provisions that the Jus‐
tice  Department  enforces,  are  applicable  to  the  conduct  of 
the  defendants.  The  brief  is  less  than  sanguine  on  whether 
Motorola  can  obtain  damages.  The  indirect‐purchaser  doc‐
trine  is  applicable  only  to  damages  suits,  and  the  brief  dis‐
claims  taking  any  position  on  the  applicability  of  the  doc‐
trine  to  this  case.  It  goes  so  far  as  to  say  that  “permitting 
Motorola  to  recover  on  all  its  claims  because  it  purchased 
some  panels  in  import  commerce  would  allow  recovery  for 
independently  caused  foreign  injuries  on  the  basis  of  hap‐
penstance.” 
     All  that  the  government  wants  from  us  is  a  disclaimer 
that a ruling against Motorola would interfere with criminal 
and  injunctive  remedies  sought  by  the  government  against 
antitrust violations by foreign companies. The government’s 
concern relates to the requirement of the Foreign Trade Anti‐
trust  Improvements  Act  that  foreign  anticompetitive  con‐
duct  have  a  direct,  substantial,  and  reasonably  foreseeable 
effect on domestic U.S. commerce to be actionable under the 
Sherman Act.  If  price  fixing by  the  component manufactur‐
ers  had  the  requisite  statutory  effect  on  cellphone  prices  in 
the  United  States,  the  Act  would  not  block  the  Department 
of  Justice  from  seeking  criminal  or  injunctive  remedies.  In‐
deed,  we  noted  earlier  that  the  Department  successfully 
prosecuted  AU  Optronics  for  criminal  price‐fixing  of  the 
LCD  panels  sold  to  Motorola’s  foreign  subsidiaries.  But  the 
Department  does  not  suggest  that  the  defendants’  conduct 
gave rise to an antitrust damages remedy for Motorola. 
18                                                       No. 14‐8003 


      Motorola has lost its best friend. 
    That’s something of a surprise but a bigger surprise, giv‐
en  that  representatives  of  the  State  and  Commerce  Depart‐
ments have signed on to the Justice Department’s brief, is the 
absence  of  any  but  glancing  references  to  the  concerns  that 
our foreign allies have expressed with rampant extraterrito‐
rial  enforcement  of  our  antitrust  laws.  We  asked  the  gov‐
ernment’s lawyer at the oral argument about those concerns, 
and he replied that the Justice Department has worked out a 
modus  vivendi  with  foreign  countries  regarding  the  De‐
partment’s antitrust proceedings against foreign companies. 
We have no reason to doubt this. Again private damages ac‐
tions went unmentioned. 
    A recent article about Motorola’s suit notes the problems 
with  private  antitrust  suits  of  this  kind.  It  points  out  that 
“virtually every product sold in the United States has some 
foreign‐made component,” implying an enormous potential 
for suits of this character should Motorola prevail, and not‐
ing too that “the U.S. government has reason to weigh comi‐
ty  and  sovereignty  concerns  when  bringing  international 
component  cartel  case[s],”  but  “private  plaintiffs  do  not.” 
Robert Connolly, “Motorola Mobility and the FTAIA,” Cartel 
Capers       (Sept.       30,        2014),               http://cartel
capers.com/blog/motorola‐mobility‐ftaia.  And  Motorola  has 
“only”  10  foreign  subsidiaries.  General  Motors  has  26. 
Walmart  has  27.  Exxon  has  122.  The  mind  boggles  at  the 
thought of the number of antitrust suits that major American 
corporations  could  file  against  the  multitudinous  suppliers 
of their prolific foreign subsidiaries if Motorola had its way. 
Given  the  further  complications  introduced  by  the  Illinois 
Brick  doctrine,  limited  however  to  damages  suits,  there  is 
No. 14‐8003                                                              19 


much  to  be  said  for  the  approach—skeptical  of  Motorola’s 
suit  but  emphatic  in  asserting  the  government’s  power  to 
obtain relief through criminal and injunctive actions without 
ruffling  our  allies’  feathers—argued  by  Connolly  and  the 
government’s amicus curiae brief. 
     Connolly  amplifies  his  analysis  in  another  recent  article, 
“Repeal the FTAIA! (Or at Least Consider It as Coextensive 
with  Hartford  Fire),”  CPI  Antitrust  Chronicle  (Sept.  2014), 
www.competitionpolicyinternational.com/repeal‐the‐ftaia‐
or‐at‐least‐consider‐it‐as‐coextensive‐with‐hartford‐fire/.  As 
is  apparent  from  the  title,  the  article  ranges  far  beyond  the 
issues  in  our  case.  But  the  article  does  discuss  the  case  at 
some length, offering (at pp. 3–7) a number of pertinent ob‐
servations, particularly concerning the differences between a 
private  damages  suit  and  a  government  suit  seeking  crimi‐
nal or injunctive remedies: 
       As the government notes in its amicus filings, there is a 
   difference between actions brought by the DOJ and private 
   class  action  damages.  Motorola  Mobility  can  be  decided  in 
   such  [a]  way  as  to  recognize  these  differences.  The  court 
   can  find  jurisdiction  under  the  FTAIA  for  DOJ  prosecu‐
   tions  while  addressing  the  concerns  raised  by  China,  Ja‐
   pan, Korea, and Taiwan about an unduly expansive appli‐
   cation of U.S. law [that] they claim would undermine prin‐
   ciples  of  international  comity.  …  Finding  jurisdiction  for 
   the  United  States  to  prosecute  component  price‐fixing 
   need  not  ignore  the  international  comity  concerns  of  for‐
   eign  governments.  No  nation  has  objected  to  the  DOJ’s 
   successful prosecution of foreign companies and even citi‐
   zens of that country in the LCD panel investigation. As the 
   United States notes in its brief, the DOJ seriously considers 
   the views of foreign nations before bringing cases. … [T]he 
   comity considerations with private plaintiffs are quite dif‐
20                                                             No. 14‐8003 


      ferent.  “[P]rivate  plaintiffs  …  often  are  unwilling  to  exer‐
      cise  the  degree  of  self‐restraint  and  consideration  of  for‐
      eign  governmental  sensibilities  generally  exercised  by  the 
      U.S. Government.” [citing F. Hoffmann‐La Roche Ltd. v. Em‐
      pagran S.A.,  supra, 542 U.S. at 171, quoting Joseph P. Grif‐
      fin,  “Extraterritoriality  in  U.S.  and  EU  Antitrust  Enforce‐
      ment,” 67 Antitrust L.J. 159, 194 (1999)] … 
            It  is  fair  to  require  foreign  subsidiaries  of  American 
      companies  to  seek  remedy  in  the  courts  of  the  country  in 
      which  they  choose  to  incorporate.  Companies  operate 
      overseas  facilities  to  take  advantage  of  many  legal  provi‐
      sions  of  that  country:  labor  law,  environmental  law,  and 
      tax  law.  In  non‐legal  terms:  “You  take  the  good  with  the 
      bad.”  By  contrast,  American  consumers  have  no  realistic 
      choice but to buy finished goods that are assembled from 
      components sold and assembled around the world. There‐
      fore,  the  antitrust  laws  should  be  read—where  possible—
      to  allow  governmental  enforcement  against  international 
      cartels that were meant to have, and have had, a substan‐
      tial  effect[]  on  domestic  commerce.  …  A  foreign  subsid‐
      iar[y’s]  position is more akin to an American citizen living 
      overseas  who  buys  price‐fixed  goods  but  then  must  seek 
      any remedies under the laws [of the] country she has cho‐
      sen to live in. … 
           Domestic corporate purchasers are not without reme‐
      dy  when  buying  component  parts  from  foreign  vendors. 
      First,  the  U.S.  parent  could  buy  directly  from  the  foreign 
      vendor and preserve the right to sue as a direct purchaser 
      (while  trading  off  the  benefits  the  company  gained  from 
      operating  through  a  foreign  subsidiary).  Or,  if  a  U.S.  par‐
      ent doesn’t think that antitrust laws are sufficiently, or fair‐
      ly, enforced in a given country, they certainly don’t have to 
      set  up  a  subsidiary  there.  …  So,  an  adverse  ruling  in 
      Motorola would not eliminate every avenue of damage re‐
No. 14‐8003                                                                 21 


   dress for component price‐fixing. … The Motorola Mobility 
   court  should  reach  a  decision  that preserves  the  ability  of 
   the  DOJ  to  protect  American  consumers  and  continue  to 
   lead  the  way  in  prosecuting  international  cartels—
   including  appropriate  component  cartels.  The  court  could 
   also  acknowledge  the  comity  concerns  of  foreign  nations 
   and  find  application  of  Illinois  Brick  a  bar  to  foreign  com‐
   ponent civil damage cases. 
   The district court’s grant of partial summary judgment in 
favor of the defendants is 
                                                               AFFIRMED.